Citation Nr: 0902348	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-04 002	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for spastic paraparesis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Louisville RO in December 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDING OF FACT

Spastic paraparesis was not demonstrated in service or within 
one year of separation from service; the veteran's currently 
diagnosed spastic paraparesis is not attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have spastic paraparesis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through November 2002 and November 2006 
notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the November 2002 and November 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO also notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2002 and 
November 2006 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided prior to 
the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran received such notification in the November 2006 
letter.  The veteran was given opportunity to respond before 
the RO re-adjudicated his case via a supplemental statement 
of the case.  The Board does not now have such issues before 
it.  Consequently, a remand for additional notification on 
these questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service treatment records have been 
obtained and associated with the claims file.  The veteran 
was given VA examinations in April 2003 and April 2007, and 
records of private medical treatment as well as reports of 
his ongoing treatment at the Evansville VA Community-Based 
Outpatient Clinic (CBOC) have been associated with the claims 
file.  The veteran has further been given the opportunity to 
submit evidence, and he and his representative have provided 
written argument in support of his claim.  In addition, the 
veteran has testified at a hearing before the undersigned 
Veterans Law Judge.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  If an organic disease of the nervous system-such as 
spastic paraparesis-becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Relevant medical evidence consists of the veteran's service 
treatment records, treatment records from the Evansville CBOC 
and private treatment providers, and VA examinations 
conducted in April 2003 and April 2007.  Review of the 
veteran's service treatment records reflects that they are 
silent as to complaints of or treatment for spastic 
paraparesis or any symptoms of the disorder.  Treatment 
records from the Evansville CBOC reflect that the veteran was 
first diagnosed with spastic paraparesis in December 1999, 
after being seen with complaints of having spasticity in his 
legs since approximately 1982.  The veteran further stated 
that he remembered having "extraordinarily fast reflexes" 
while in high school but that he had not been bothered by it 
at the time.  The examiner stated in December 1999 that he 
thought the veteran had suffered from the disability "pretty 
much most of his life."  Since that date, the veteran has 
received ongoing treatment for the disability at the 
Evansville CBOC.  Similarly, records of his private treatment 
show that the veteran has been receiving treatment for 
spastic paraparesis, including injections of Botox and oral 
medications, since October 2000.  At that time he was noted 
to have recessive, or sporadic, spastic paraparesis as 
opposed to the autosomal dominant form of the disease, due to 
his negative family history of the disability.  

Report of the April 2003 VA examination reflects that the 
veteran complained of having had problems with his legs since 
about 1996, including spasticity and weakness, but had had 
symptoms of stumbling since the 1980s.  The examiner noted 
that the veteran was having difficulty walking and was mildly 
unsteady on his feet.  The veteran denied numbness or 
tingling in his legs but complained of a worsening weakness 
in his legs over the years.  Muscle weakness was noted in the 
veteran's legs bilaterally.  The examiner diagnosed the 
veteran with spastic paraparesis of the legs.  Reasoning that 
the disorder is usually an inherited one, the examiner opined 
that it was less likely than not related to the veteran's 
time in service.  The examiner further noted that the veteran 
did not have a family history of the disability but stated 
that it can be "recessive in the inheritance pattern," 
which would account for the veteran's lack of family history.

Report of the April 2007 VA examination reflects that the 
veteran reported first having noticed symptoms of spastic 
paraparesis in 1982 or 1983, including a tendency to drag his 
toes and scissor his gait, but that he had had "brisk" 
reflexes in high school.  The examiner noted that the 
veteran's treating CBOC neurologist had found the etiology of 
the disability to be "uncertain" but noted that it may be 
hereditary.  The examiner noted the veteran's contention that 
he suffers from the tropical form of spastic paraparesis and 
acknowledged that he had been stationed in Thailand while on 
active duty.  The examiner opined that the veteran's spastic 
paraparesis was not caused by or the result of his military 
service.  The examiner noted that she had consulted with the 
veteran's treating CBOC neurologist, who opined that the 
veteran did not have tropical spastic paraparesis.  The 
examiner noted that the veteran had none of the risk factors 
associated with tropical spastic paraparesis and reported the 
treating neurologist's opinion that "just simply living with 
the locals would not give him" the disorder.  Further, the 
neurologist noted that the tropical form of the disease is a 
"quicker, more debilitating" disease than the veteran's 
disability, which he concluded was idiopathic in nature.

The veteran has also submitted written argument in support of 
his claim and has testified before the undersigned Veterans 
Law Judge.  In a February 2006 letter to the RO, the veteran 
contended that he suffered from tropical spastic paraparesis, 
which he claimed he contracted while stationed overseas in 
Thailand during active duty.  He acknowledged that he does 
not have the virus known to cause tropical spastic 
paraparesis but submitted an Internet medical article 
entitled "Tropical Myeloneuropathies" indicating that 
tropical spastic paraparesis cases have been identified in 
which the virus was not detected.  Similarly, at his December 
2008 hearing before the undersigned Veterans Law Judge, the 
veteran testified that he believes he contracted tropical 
spastic paraparesis while stationed in Thailand during 
service.  He again pointed out the finding of the Internet 
medical article and alleged that although he does not have 
the virus known to cause tropical spastic paraparesis, he 
believed that he falls into the category of cases identified 
in the article in which patients have the tropical form of 
the disease without displaying the virus.

Regarding the etiology of the veteran's diagnosed spastic 
paraparesis, the Board notes that the veteran's treating CBOC 
neurologist initially noted, in March 2001, that the "exact 
etiology" of the disorder was "uncertain."  Upon further 
treatment, however, the neurologist identified the disorder 
as "hereditary" in November 2002.  He reiterated this 
opinion in an August 2007 neurology treatment note, 
acknowledging the veteran's contention that he had tropical 
spastic paraparesis rather than a hereditary form of the 
disorder.  The neurologist stated, however, that in his 
opinion "it would most likely be either an idiopathic or 
spontaneous presentation of autosomal dominant or an 
autosomal recessive" form of the disease.  The neurologist 
noted at the time that the veteran's private neurologist 
concurred with that assessment and concluded that the veteran 
"certainly fits the profile for idiopathic or familial 
spastic paraparesis."  Similarly, the veteran's private 
neurologist opined in October 2003 that the veteran was 
suffering from idiopathic spastic paraparesis.  In addition, 
the veteran was seen in January 2008 at his request by a VA 
neurologist, who noted that a cerebrospinal fluid analysis 
could reveal further information regarding the etiology of 
the veteran's disability but did not schedule the veteran for 
any testing.  The VA neurologist examined the veteran and 
noted that the virus reflective of tropical spastic 
paraparesis, HTLV-1, was not present in any of the veteran's 
blood work.  After examining the veteran and reviewing his 
medical records, the VA neurologist concurred with his 
treating CBOC neurologist's conclusions that the proper 
diagnosis was idiopathic or spontaneous hereditary spastic 
paraparesis.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The Board concedes that VA examination 
confirms that the veteran currently suffers from spastic 
paraparesis.  The Board concludes, however, that there is no 
competent medical evidence relating his current disorder to 
service.  Here, even conceding the veteran's current 
diagnosis of spastic paraparesis, the Board finds that there 
is simply no evidence showing a link between the current 
disability and military service.  Additionally, there is no 
evidence suggesting that spastic paraparesis became manifest 
to a compensable degree within a year of the veteran's 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  In this connection, the Board notes that 
the veteran's April 2003 and April 2007 VA examiners both 
concluded that it was not as likely as not that his spastic 
paraparesis was related to or caused by his time in service.  
These medical opinions are not controverted by any medical 
evidence of record; to the contrary, both the veteran's 
treating VA neurologist and his private neurologist have 
diagnosed him with hereditary or familial spastic 
paraparesis.  Further, the Board notes that the veteran's 
service treatment records are silent as to complaints of or 
treatment for the disease or any symptoms, and the veteran 
himself has stated on multiple occasions and to multiple 
treatment providers that he first noticed symptoms of the 
disability in 1982 or 1983, at least 3 years after his 
separation from active duty.

The Board acknowledges that in a February 2006 letter to the 
RO, as well as in his December 2008 hearing before the 
undersigned Veterans Law Judge, the veteran contended that he 
believes he suffers from tropical spastic paraparesis even 
though he has repeatedly tested negative for the virus known 
to cause the disease.  He further submitted an Internet 
medical article indicating that cases of tropical spastic 
paraparesis have been known to occur without the presence of 
the virus.  In this regard, the Board notes, first, that the 
veteran has not been diagnosed by any of his examiners or 
treatment providers with the tropical form of the disease.  
Further, the Board notes that the veteran's April 2007 VA 
examiner, in consultation with his treating VA neurologist, 
specifically concluded that the veteran does not suffer from 
the tropical form of spastic paraparesis.  Specifically, the 
veteran's treating VA neurologist concluded at that time that 
the symptoms and progression of the veteran's disease were 
not consistent with the tropical form of the disease.  In 
addition, the Board notes that the VA neurologist the veteran 
consulted in January 2008 reviewed the veteran's file and 
concurred with the treating CBOC neurologist's opinion.  

Further, regarding the veteran's submission of an Internet 
medical article addressing possible causes of tropical 
spastic paraparesis, the Board notes that generic medical 
literature, which does not apply medical principles regarding 
causation or etiology to the facts of an individual case, 
does not provide competent evidence to satisfy the nexus 
element for an award of service connection.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  The information from the 
submitted article here suggests that there may be cases in 
which patients suffering from tropical spastic paraparesis do 
not carry the virus known to cause the disease.  However, the 
Board concludes that such information does not negate the VA 
examiners' and treating neurologist's opinions, which 
opinions were arrived at on the basis of the veteran's entire 
record, including information regarding the veteran's 
military service, physical examination, medical records, and 
the history and treatment of his current disease.  

The Board again notes that in order for the veteran's claim 
to be granted, the record would have to contain competent 
evidence linking the present disorder to service.  Here, 
there is no such evidence, nor is there evidence in the 
veteran's service treatment records to indicate that he 
complained of or sought treatment for symptoms of spastic 
paraparesis during service.  Indeed, as noted above, all the 
medical opinions of record that speak to the relationship 
between current disability and service are unfavorable ones.  
Relevant law and regulations do not provide for the grant of 
service connection in the absence of competent evidence 
linking the current disability to service.  The Board is 
satisfied that the VA neurologist's and examiners' opinions 
are adequate for deciding this appeal.  Because these 
opinions are not controverted by any other probative medical 
evidence of record, in light of the foregoing analysis and 
the underlying facts, the veteran's service connection claim 
for spastic paraparesis must be denied.

The Board has considered the veteran's contention that his 
spastic paraparesis resulted from his time in service, and 
particularly from his time spent in Thailand while deployed 
overseas.  The veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion.  The Board 
notes that although the veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current spastic 
paraparesis to service because the medical evidence contains 
no suggestion of such an etiological link and therefore does 
not raise a reasonable doubt that the current disability is 
related to service.  Therefore, the Board concludes that the 
veteran's claimed spastic paraparesis was not incurred in or 
aggravated by service.  The claim for service connection for 
spastic paraparesis must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for spastic paraparesis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


